DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 03/26/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-3, 5, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2015/0245473 A1) in view of Kunimoto et al. (US 2015/0364405 A1).

 	Pertaining to claim 1, Shimizu et al. discloses A printed circuit board (10, see fig. 1), comprising: a first wiring structure (bottom portion of 11, see fig. 1) including a plurality of first 5insulating layers (20, 41, 43, 45, see fig. 1 bottom part of 11) and a plurality of first wiring layers (20B, 42, 46, see fig. 1); a second wiring structure (32, 34, 50, see fig. 1, a portion between 11 and 12) disposed on the first wiring structure (11) and including a plurality of second insulating layers (31, 33, 35, upper portion of 11, see fig. 1) and a plurality of second wiring layers (32, 34, 50, upper portion of 11, see fig. 1); and a third wiring structure (12, see fig. 1) disposed on the second wiring 10structure (upper portion of 11, see fig. 1) and including a third insulating layer (51, 53, 55, see fig. 1) and a third wiring layer (52, 54, 56, see fig. 1) disposed on the third insulating layer (51, 53, 55), wherein at least a portion of one of the plurality of first wiring layers (20B, 42, 46) is connected to at least a portion of the third wiring layer (52, 54, 56) through a first wiring via (31X, see fig. 1, see paragraph [0043]), and wherein the first wiring via (41X, see fig. 1) penetrates (electrode 21, see fig. 1) at least one of 20the plurality of first 
  	But, Shimizu et al. does not explicitly teach wherein at least a portion of at least one of the plurality of second wiring layers has a fine pitch, relatively finer than those of the plurality of first wiring layers and the third 15wiring layer.
 	However, Kunimoto teaches wherein at least a portion of at least one of the plurality of second wiring layers has a fine pitch, relatively finer than those of the plurality of first wiring layers and the third 15wiring layer (see paragraph [0056]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein at least a portion of at least one of the plurality of second wiring layers has a fine pitch, relatively finer than those of the plurality of first wiring layers and the third 15wiring layer in the device of Shimizu et al. based on the teachings of Kunimoto et al in order to provide a wiring substrate having a metal plane layer capable of reducing the cost and a manufacturing method thereof. (Summary).

 	Pertaining to claim 2, Shimizu et al. discloses, wherein at least a portion of one of the plurality of 25second wiring layers (32, 34, 50) is connected to at least a portion of the DB1/ 120086658.1 Page 34third wiring layer (52, 54, 56) through a second wiring via (41X, see fig. 1), and wherein the second wiring via (41X) penetrates at least one of the plurality of second insulating layers (31, 33, 35) and the third insulating layer (51, 53, 55).  

Pertaining to claim 3, Shimizu et al. discloses, wherein at least a portion of another of the plurality of second wiring layers (32, 34, 50) connected to at least a portion of the third wiring layer (52, 54, 56) through a third wiring via (55X), and 10wherein the third wiring via (55X) penetrates the third insulating layer (51, 53, 55), see fig. 10B).

 	Pertaining to claim 5, the modified Shimizu et al. discloses, the wiring layers 50, 52, 54, and 56 are thinner than the wiring layers in the first wiring structure 11, (see paragraph [0058]).
 	The modified Shimizu et al. does not specifically disclose wherein the first wiring structure has a thickness greater than a thickness of the second wiring structure, and 25wherein the second wiring structure has a thickness DB1/ 120086658.1 Page 35greater than a thickness of the third wiring structure
	It would have been an obvious matter of design choice to make the modified Shimizu et al. the first wiring structure has a thickness greater than a thickness of the second wiring structure, and 25wherein the second wiring structure has a thickness DB1/ 120086658.1 Page 35greater than a thickness of the third wiring structure. Such a modification would have involved a mere change in the shape of a component. Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular shape, a change of shape is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


 	Pertaining to claim 10, Shimizu et al. discloses 15		 		 , wherein an upper surface of the uppermost second wiring layer (50) and an upper surface of the uppermost second insulating layer (35) have a step therebetween.  

 	Pertaining to claim 11, Shimizu et al. discloses 20 			, wherein the step provides a recessed region (see paragraph [0223]) having at least a portion filled with the third insulating layer (55) above the uppermost second insulating layer (35).  

 	Pertaining to claim 12, Shimizu et al. discloses 25 	, wherein an DB1/ 120086658.1 Page 37uppermost first insulating layer (45) of the plurality of first insulating layers (20, 45) is in contact with a lowermost second insulating layer (31) of the one or more of second insulating layers (33, 35).
  
 	Pertaining to claim 13, Shimizu et al. discloses 5 	, wherein each wiring layer (see fig. 1) is spaced apart from a boundary between the uppermost first insulating layer (uppermost insulating layer 45) and the lowermost second insulating layer (31).  

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2015/0245473 A1) in view of Furutani et al. (US 2016/0088727 A1).

 	Pertaining to claim 7, Shimizu et al. discloses A printed circuit board (10), comprising: 10a first wiring structure (bottom portion of 11, see fig. 1) including a plurality 
 	But, Shimizu et al. does not explicitly teach wherein the number of conductive patterns included in the uppermost second wiring layer is smaller than the number of 25conductive patterns included in the third wiring layer.  
 	However, Furutani et al. teaches wherein the number of conductive patterns included in the uppermost second wiring layer is smaller than the number of 25conductive patterns included in the third wiring layer, (see paragraph [0030], [0038] and [0047]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein the number of conductive patterns included in the uppermost second wiring layer is smaller than the number of 25conductive patterns included in the third wiring layer in the device of Shimizu et al. based on the teachings of Furutani et al. in order to improves connection reliability of the 

 	Pertaining to claim 8, Shimizu et al. as modified by Furutani et al. further discloses, wherein the second wiring structure (32, 34, 50, see fig. 1, a portion between 11 and 12 of Shimizu et al.) includes a plurality of second insulating layers (31, 33, 35 of Shimizu et al.) and a plurality of second wiring 5layers (32, 34, 50 of Shimizu et al.), and wherein the number of conductive patterns included in the uppermost second wiring layer is smaller than the number of conductive patterns included in another of the plurality of second wiring layers (see paragraph [0030], [0038] and [0047] of Furutani et al.).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2015/0245473 A1) in view of Kunimoto et al. (US 2015/0364405 A1) as applied to claim 1 above, and further in view of Haruhara (JP 2007/110095 A).

 	Pertaining to claim 6, Shimizu et al. as modified by Kunimoto et al. discloses, wherein the first wiring structure (11).  
  	But, Shimizu et al. does not explicitly teach wherein the first wiring structure has a core-type 5substrate structure, and wherein the second wiring structure has a coreless-type substrate structure.  

 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein the first wiring structure has a core-type 5substrate structure, and wherein the second wiring structure has a coreless-type substrate structure in the device of Shimizu et al. based on the teachings of Haruhara in order to provide the first substrate having the first multilayer wiring structure and the second substrate having the second multilayer wiring structure are provided, so that the first component can be obtained before the electronic component is incorporated. And it becomes possible to perform an electrical inspection of the second multilayer wiring structure. This makes it possible to incorporate electronic components between the first and second substrates that are non-defective, thereby improving the yield of the electronic component-embedded substrate.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2015/0245473 A1) in view of Furutani et al. (US 2016/0088727 A1) as applied to claim 7 above, and further in view of Scholvin et al. (US 2013/0157498 A1).

Pertaining to claim 9, Shimizu et al. discloses all claimed limitation except, wherein the uppermost second wiring layer includes a single conductive layer without a seed layer.  
  	However, Scholvin et al. teaches wherein the uppermost second wiring layer includes a single conductive layer without a seed layer, (see paragraph [0036] and [0096], see fig. 12B).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the uppermost second wiring layer includes a single conductive layer without a seed layer in the device of Shimizu et al. based on the teachings of Scholvin et al. in order to enables protecting side hooks of the flat probe component from damage during misaligned insertion.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2015/0245473 A1) in view of Furutani et al. (US 2016/0088727 A1) as applied to claim 7 above, and further in view of Cho et al. (US 2017/0160593 A1).

 	Pertaining to claim 14, Shimizu et al. as modified by Furutani et al. discl 10 	osed all claim limitations except a first passivation layer disposed below the first wiring structure and covering at least a portion of a lowermost first wiring layer of the plurality of first wiring layers; and 15a second passivation layer disposed above the third wiring structure and covering at least a portion of the third wiring layer.  
 	However, Cho et al. teaches a first passivation layer disposed below the first wiring structure and covering at least a portion of a lowermost first wiring layer of the 
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a first passivation layer disposed below the first wiring structure and covering at least a portion of a lowermost first wiring layer of the plurality of first wiring layers; and 15a second passivation layer disposed above the third wiring structure and covering at least a portion of the third wiring layer in the device of Shimizu et al. based on the teachings of Cho et al. in order to improved display quality and light transmittance, and reduced generation of texture due to misalignment. .

Allowable Subject Matter

11. 	Claims 4 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: regarding claim 4, the specific limitations of  "wherein one of the plurality of second wiring layers is 15connected to at least a portion of the another of the plurality of second wiring layers through a fourth wiring via, wherein the fourth wiring via penetrates at least one of the plurality of second insulating layers, and wherein the third and fourth wiring vias have side 20surfaces tapered in opposite directions," in combination with the remaining elements, are not taught or adequately suggested by the prior art of record. 



12.  	Claims 17-20 are allowed.
13.  	The following is a statement of reasons for the indication of allowable subject matter: 
  	A plurality of lower insulating layers disposed on a lower side of the core layer opposing the upper side; and 15a plurality of lower wiring layers disposed on or in the plurality of lower insulating layers, respectively, wherein a portion of one of the plurality of upper wiring layers has a fine pitch, relatively finer than those of other upper wiring layers among the plurality of upper wiring layers 20and relatively finer than those of the plurality of lower wiring layers, and wherein the one of the plurality of upper wiring layers having the portion with the fine pitch, and another of the plurality of upper wiring layers respectively protrude from 25opposing sides of one of the plurality of upper insulating DB1/ 120086658.1 Page 39layers. Claims 18-20 depend from claim 15 and is therefore allowed for at the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abe (US 20180203318-A1) and Nanjo (US 20150036305-S1), Pan (US 10475835-B2) and Hara (JP-2014075548).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848